COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Carolyn R. Dawson v. Kevin J. Pakenham

Appellate case number:      01-19-00572-CV

Trial court case number:    19-CCV-064653

Trial court:                County Court at Law No. 1 of Fort Bend County

       Appellant, Carolyn R. Dawson, has filed a notice of appeal of the trial court’s final
summary judgment order signed on July 31, 2019 in a forcible detainer proceeding. And,
she has filed an emergency motion for stay of execution of writ of possession pending
appeal.
       A judgment in a forcible detainer action may not be stayed pending appeal unless
the appellant files, within 10 days of the signing of the judgment, a supersedeas bond in
the amount set by the trial court. TEX. PROP. CODE ANN. § 24.007; see Marshall v. Hous.
Auth. of the City of San Antonio, 198 S.W.3d 782, 786 (Tex. 2006) (“[I]f a proper
supersedeas bond is not filed, the judgment may be enforced, including issuance of a writ
of possession evicting the tenant from the premises.”); Guillen v. U.S. Bank, N.A., 494
S.W.3d 861, 865 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (“If the supersedeas
bond is not posted, then the writ will be executed . . . .”).
       Accordingly, we deny appellant’s motion.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: ___August 9, 2019___




                                             1